Citation Nr: 0331706	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-23 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to August 1982 
and from October 1990 to July 1991, to include service in the 
Southwest theater of operations.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal rating decisions of the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In February 
1999, the Board remanded the issue of entitlement to service 
connection for PTSD to the RO for further development.  The 
case has been returned to the Board for further appellate 
review.  

The veteran and his representative appeared before a hearing 
officer at the RO in October 1997.  In April 1998, the 
veteran withdrew his request for a travel Board hearing.  


FINDING OF FACT

PTSD is attributable to service.  


CONCLUSION OF LAW

PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect a provisional diagnosis of 
immature personality in January 1978.  On examination, the 
impression was motivational problem.  In a June 1978 report 
of medical history, the veteran denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  A June 1982 separation 
examination report shows that his psychiatric state was 
normal.  On the accompanying medical history he indicated 
that he had or had had depression or excessive worry and 
nervous trouble.  Service records reflect that he was 
assigned to the 3673rd Maintenance Company.  

A January 1990 service entrance examination report shows that 
the veteran's psychiatric state was normal.  On an October 
1990 report of medical history, the veteran denied having or 
having had frequent trouble sleeping, depression or excessive 
worry, and nervous trouble of any sort.  On a May 1991 report 
of medical history he indicated that he had or had had 
nervous trouble and denied having or having had frequent 
trouble sleeping and depression or excessive worry.  He noted 
that he had trouble calming down.  In a May 1991 record, he 
indicated that he had or had had nightmares or trouble 
sleeping and recurring thoughts about his experiences during 
Desert Shield/Desert Storm.  

A June 1993 VA outpatient treatment record reflects the 
examiner's impression that the veteran was basically 
frustrated and angry.  Probable underlying depression was 
noted.  

On VA examination in October 1994, the veteran reported a 
history of having served on a transportation maintenance team 
and a Nuclear Bio-Chemical (NBC) team.  He stated that while 
stationed in Saudi Arabia, he experienced emotional distress 
due to repeated SCUD attacks.  He related that after each 
SCUD attack, he would suit-up in NBC gear and test the 
environment for possible biological and chemical agents.  He 
stated that his duty was extremely frightening.  The 
diagnoses were partial PTSD and dysthymic disorder.  The 
examiner stated that the veteran met criteria for all PTSD 
subcategories except re-experiencing of the trauma (Category 
B).  The examiner stated since the veteran did not 
acknowledge all of the PTSD symptoms, it was very likely that 
he was giving an honest account of psychological changes he 
experienced after the war, and that the symptoms met criteria 
for at least partial PTSD.  

On VA examination in October 1994, the veteran related that 
stressors during serving in the Persian Gulf included coming 
under SCUD attack, performing chemical air analysis of the 
surrounding area, and traveling through burning oil wells in 
February 1991.  The relevant diagnoses were anxiety disorder, 
not otherwise specified, depressive disorder, personality 
disorder, and rule out PTSD.  The examiner stated that the 
veteran did not meet the criteria for PTSD.  In a January 
1995 addendum, the examiner stated based on a review of the 
psychological testing, partial PTSD was the diagnosis.  

On VA examination in February 1996, the veteran reported a 
history of experiencing PTSD and major depression in 1991, 
soon after returning from the Persian Gulf.  The veteran 
reported that during service in the Persian Gulf, he was 
exposed to various stressors, to include having been SCUD 
missile attacks.  The relevant diagnoses were PTSD, mild and 
major depressive disorder, recurrent, severe, without 
psychotic features, with melancholic features.  

A February 1997 VA outpatient treatment record reflects that 
testing revealed that the veteran exhibited the full range of 
PTSD-related psychopathology, including reexperiencing the 
traumatic event.  The assessments were PTSD and major 
depressive disorder, moderate.  

On VA examination in November 1997, the diagnosis was major 
depressive disorder, single episode, moderate.  The examiner 
stated that the veteran did not meet the full criteria for 
PTSD.  The examiner noted that he had a number of symptoms 
indicative of chronic autonomic nervous system arousal that 
was likely due to his experiences while in the Persian Gulf 
War, resulting in mild social and occupational functioning.  

A VA outpatient treatment record, dated in May 1998 reflects 
complaints of irritability, isolation, and sleep disturbance.   
The diagnosis was PTSD.  

In association with an August 2000 report, the Center for 
Research of Unit Records (CRUR), provided the Service 
Department's Experiences questionnaire for the 3673rd 
Maintenance Company.  The report states the following:  

This document states that the unit was 
subjected to numerous SCUD attacks while 
stationed in the Dhahran area.  While in 
Dhahran, the unit also provided 
assistance to the survivors of the SCUD 
missile attack that resulted in the 
deaths of American soldiers on February 
25, 1991.  

On VA examination in November 2002, the pertinent diagnosis 
was adjustment disorder with depressed mood, mild.  The 
examiner stated the veteran did not really meet category A 
for PTSD.  He noted that under category B and C, he did have 
some intrusive thoughts, but that they were not particularly 
upsetting.  The examiner stated that the veteran had 
experienced anxiety or depression over time.  Any anxiety or 
depression was noted to be situational only.  The veteran's 
personality disorder was noted to also play a role.  The 
examiner opined that depression was the primary issue and 
that it was related to his current lifestyle and day-to-day 
situation.  He stated that the veteran was simply having 
difficulty adjusting to some current circumstances.  

Criteria

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2003); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. §1154 (West 1991); 38 C.F.R. 
§ 3.304(f) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the March 1996 rating decision and in the 
January 1998 hearing officer decision of the reasons and 
bases for the denial of his claim.  He was further notified 
of this information in the July 1997 statement of the case 
and in the January 1998, March 2003, and July 2003 
supplemental statements of the case.  The Board concludes 
that the discussions in the rating decision and in the 
statement and supplemental statements of the case informed 
him of the information and evidence needed to substantiate 
the claim.  In the July 1999 Board Remand, the veteran was 
invited to submit additional evidence.  In addition, by 
letter dated in July 2003, he was advised of the procedures 
by which to submit additional evidence in support of his 
claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim, and did so.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  The Board notes that any defect in 
relation to VCAA is moot, as the claim is herein granted.  

Analysis

The record contains medical evidence showing that the veteran 
has been diagnosed with PTSD.  As discussed above, however, 
service connection for PTSD also requires a link between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred. 

The veteran has recited stressors, to include coming under 
SCUD missile attack, which is corroborated by the unit 
chronologies.  The records reflect that the veteran served in 
the 3673rd Maintenance Company.  CRUR has reported that the 
records showed SCUD missile attacks against 3673rd locations 
at the time the veteran's unit was assigned to those 
locations the Persian Gulf.  After a careful reading of 
Suozzi v. Brown, 10 Vet. App. 307 (1997), and Pentecost v. 
Principi, 16 Vet. App. 124 (2002), the Board finds that there 
is credible supporting evidence of this in-service stressor.  
The evidence does not need to show that the veteran 
personally participated in the event or support all of his 
claimed in-service stressors to substantiate a claim for 
service connection for PTSD.  Further bolstering a finding 
that the veteran underwent stressors during service is the 
fact that prior to service in the Persian Gulf, the veteran 
denied having depression, trouble sleeping, and nervous 
trouble.  Following his return, however, he reported that he 
had had nervous trouble, trouble sleeping or nightmares, and 
recurring thoughts about his experiences in the Gulf.  

As to the diagnosis of PTSD, there is a conflict in the 
evidence.  The October 1994 VA examiner has diagnosed partial 
PTSD, and the February 1996, February 1997, and May 1998 VA 
examiners specifically diagnosed PTSD.  The November 2002 VA 
examiner, however, concluded that the veteran did not have 
PTSD.  The Board finds the November 2002 VA examiner's 
opinion to be of diminished probative value due to the fact 
that that examiner merely stated that he was an "examining 
provider."  Thus, the Board is unable to determine whether 
he is a medical doctor, psychiatrist, psychologist, social 
worker, nurse practitioner, physician's assistant, or some 
other type of examiner.  The examiners who have diagnosed 
PTSD have established their bona fides.  The February 1996 VA 
examination report reflects that the examiner has a Ph.D.  
The May 1998 record of treatment reflects that the examiner 
is a staff psychologist.  Despite the lack of clarity in 
regard to the November 2002 VA examiner's qualifications, the 
Board will not remand this case purely for the purpose of 
determining the competence of the November 2002 VA examiner.  

We again note that there is a clear conflict in regard to the 
existence of a diagnosis.  The private examiners have 
established their competence and have provided a rational 
basis for the opinions provided.  We conclude that the more 
probative evidence tends to establish that the veteran has 
PTSD due to an in-service stressor.  This fact pattern meets 
the criteria for service connection for PTSD under 38 C.F.R. 
§ 3.304(f), and the veteran's claim is therefore granted.  


ORDER

Service connection for PTSD is granted 


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged.  See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.

A November 2002 VA examination references worker's 
compensation disability benefits.  These records have not 
been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim of entitlement to 
service connection for a low back disorder and to ensure full 
compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

The RO should obtain all records in 
association with worker's compensation 
disability pertinent to the veteran's 
claim, to include any decisions and the 
medical records upon which those 
decisions were based.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



